DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-10 and 13-15 are pending in this application, and are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is modified and updated as necessitated by Applicant’s amendment filed 28 May 2021:
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardel et al. (“Gardel”, US 2006/0024251, cited by Applicant in IDS filed 03 July 2017) in view of Chevalier et al. (“Chevalier”, US 2002/0192250), JP S62-030707 (“JP ‘707”, cited by Applicant in IDS filed 16 September 2019; English abstract provided with the Office action mailed 04 October 2019), and/or Barba et al. (“Barba”, US 2015/0174056).
Gardel teaches a fluid foundation in the form of water-in-oil emulsion comprising an oil and an aqueous phase comprising a polyol; the foundation slides well on the skin and has a sensation of lightness when applied (e.g., abstract).  The composition further comprises dyestuffs/pigments (e.g., paragraphs [0007], [0013]).  The oil phase advantageously comprises at least one volatile oil (e.g., paragraph [0016]), including hydrocarbon-based oils, such as isododecane, and silicone oils, such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraphs [0023]-[0027], [0029]).  The hydrocarbon-based oil may be present in a content preferentially ranging from 5% to 20% by weight, and the silicone oil may be present in a content preferentially ranging from 15% to 25% by weight (e.g., paragraphs [0024], [0027]).  Additional fillers such as mica may be present in a content ranging from 0.1 to 5% by weight (e.g., paragraph [0120]).  Gardel exemplifies a composition comprising a volatile hydrocarbon oil (isododecane 13%); a non-cyclic silicone oil (polydimethylsiloxane having a viscosity of 5cSt 2.5%); hectorite 1.6%; and iron- and titanium-oxide pigments 11.9%; and nacre 2% (See Example 1, paragraph [0127]).  Gardel does not specifically exemplify a composition comprising a) an amount of non-cyclic silicone oil within the instantly claimed range; and b) a lipophilic clay.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select an amount of non-cyclic silicone oil within the instantly claimed range and a lipophilic clay, thus arriving at the claimed invention, for the following reasons:  Regarding a), Gardel fairly teaches and suggests the presence of a non-cyclic silicone oil such as 
Regarding claim 1, Gardel teaches additional fillers such as mica inter alia may be present (e.g., paragraph [0120]).  Thus, the selection of mica as an additional filler in the composition amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Gardel teaches amounts of filler ranging from 0.1 to 5% by weight (e.g., paragraph [0120]), and exemplifies an amount of nacre of 2% (Example 1), and thus the total amount of mica filler and nacre would be 2.1-7%.  This amount range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Gardel differs from the claimed invention in that, while Gardel teaches fillers such as mica may be used in its composition (e.g., paragraph [0120]), Gardel does not specifically teach a mica that is fluorophlogopite.

Chevalier is in the field of emulsions that may be used as cosmetic compositions (e.g., abstract) and teaches that suitable micas include fluorophlogopite (e.g., paragraph [0044]). 
Kumagai (JP ‘707) is in the field of cosmetics and teaches cosmetics comprising synthetic mica fluorine Phlogopite (fluorophlogopite) having improved spread, improved adhesivity, covering power, luster and improved moldability (e.g., English abstract).
Barba is in the field of cosmetic emulsions (e.g., abstract), and teaches advantageous fillers include talc, mica, and synthetic fluorphlogopite (i.e., fluorophlogopite; e.g., paragraph [0099]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize fluorophlogopite as the mica filler in the composition of Gardel; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because fluorophlogopite is already known to be a suitable mica in emulsion cosmetics, as taught by Chevalier, and provides the positive properties of improved spread, improved adhesivity, covering power, and luster as taught by Kumagai.  Therefore, it would be within the purview of the ordinarily skilled artisan to use fluorophlogopite as the mica filler in composition of Gardel, with a reasonable expectation of success.  Additionally, since talc, mica per se, and synthetic fluorphlogopite are all already known to be suitable inorganic fillers in emulsion cosmetics, as taught by Barba, the ordinarily skilled artisan would find it obvious to utilize synthetic fluorophlogopite as a filler in the 
Regarding claims 2-4, Gardel teaches silicone oils, such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraph [0026]), and exemplifies polydimethylsiloxane (dimethicone) having a viscosity of 5cSt (Example 1, paragraph [0127]).
Regarding claims 5-7, Gardel teaches volatile hydrocarbon-based oils such as isododecane, as well as branched C8-C16 alkanes or esters (e.g., paragraph [0023]).
Regarding claim 8, Gardel teaches amounts of volatile hydrocarbon-based oil preferentially ranging from 5% to 20% by weight (e.g., paragraph [0024]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, the composition may comprise an oil thickener, including organomodified hectorites such as Bentone 38 V, i.e., distearyldimonium chloride (identified by Applicant as a lipophilic clay; see instant specification, page 5, lines 5-7) (e.g., see Gardel, paragraph [0051]).
Regarding claim 10, Gardel exemplifies an amount of hectorite of 1.6% (see Example 1, paragraph [0127]).
Regarding claim 13, Gardel teaches the dyestuffs are advantageously surface-treated with a hydrophobic agent to make them compatible with the fatty phase of the emulsion, especially such that they have good wettability with the oils of the fatty phase, and thus are well dispersed (e.g., paragraph [0106]).

Regarding claim 15, Gardel teaches applying the foundation to the skin, such as face or neck (e.g., paragraphs [0002], [0129]; claim 185).

Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive.  
Applicant first argues regarding Kumagai (JP ‘707) that “nowhere in said abstract is fluorophlogopite mentioned.”  This argument is not persuasive because the abstract Kumagai specifically mentions “fluorine Phlogopite”, which is fluorophlogopite.  (Note that, while the prior art does not provide ipsis verbis citation of “fluorophlogopite”, the recitation of “fluorine Phlogopite” has the same meaning.)  
In response to Applicant’s statement, “The Applicant further indicates that its analysis of Kumagai is based on the enclosed automated translation as well as the original Japanese text of the publication”, and arguments directed to said translation, it is noted that the Office has not received a copy of this translation from the Applicant, and therefore said arguments based “the enclosed automated translation” cannot be evaluated.  
Applicant then argues mica is listed in Gardel as alternative amongst 13 other fillers, and noting in Chevalier nor Kumagai would have motivated a person to specifically elect fluorophlogopite as a mica used as a filler.  Applicant also argue the prior art amounts to selecting fluorophlogopite from 1/14 or 1/70 of equivalent possibilities. This argument is not persuasive because selecting mica from the list of per se and talc (also taught by Gardel) as a filler in emulsion cosmetics, as taught by Barba.  Therefore, the skilled artisan would further find it obvious to try fluorophlogopite as the mica filler in Gardel, with a reasonable expectation of success.
Applicant then argues Chevalier does not teach micas used for an identical purpose (i.e., as fillers), because Chevalier avoids problems of aggregation of fibers, while the present application teaches uniformity.  This argument is not persuasive because both Chevalier and the present application are directed to the use of mica and cosmetic emulsions, and prior art may be combined for reasons other than Applicant’s.  Since Gardel teaches use of mica in its emulsion cosmetic, and Chevalier also teaches use of fluorophlogopite mica in its emulsion cosmetic, with positive results, the skilled artisan would find it obvious to use fluorophlogopite as the mica in Gardel, with a reasonable expectation of success.  Even so, it is noted that Chevalier’s teaching and directed to avoiding aggregation, and the present application’s teaching of uniformity, both lead to the same result (i.e., a more uniform composition).
 Regarding Applicant’s arguments directed to Examples of Kumagai, it is again noted the automated translation has not been received by the Office, and thus Applicant’s arguments directed to said translation cannot be evaluated at this time.
Therefore, it is the Examiner’s position that the claims are rendered obvious.

Conclusion
No claims are allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611